DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           GUILFORT DIEUVIL and MAGDADENE DIEUVIL,
                          Appellants,

                                     v.

          BOYNTON BEACH ASSOCIATES XVI, LLLP,
BOYNTON BEACH XVI CORPORATION, G.L. BUILDING CORPORATION,
   GEORGE ATKINSON, MARIA MENEMDEZ, ALAN J. FONT and
                    MISHA J. EZRATTI
                       Appellees.

                               No. 4D19-2720

                              [October 8, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2018-CA-011203-
XXXX-MB.

   Guilfort Dieuvil and Magdadene Dieuvil,Vero Beach pro se.

   Michael B. Stevens and Shirley Jean McEachern of Derrevere Stevens
Black & Cozad, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.